


Exhibit 10.29

 

Contract No.: 1230 ·

 

between

 

GLOBAL TECHNOLOGY INC.

 

as Borrower

 

and

 

CHINA CONSTRUCTION BANK - NINGBO YINZHOU BRANCH

 

as Lender

 

 

 

 

This RMB Loan Agreement (the “Contract”) is entered into in order for the
company’s daily operation expense [, including material purchase payment and
employee’s salary], by and between:

 

GLOBAL TECHNOLOGY INC., located at NO. 88, QIUSHI RD, WANGCHUN INDUSTRIAL PART,
NINGBO, CHINA, P.C.315176 with CHIH-HSIANG LIN as its legal representative and
its fax number 88133820 and its telephone number 574-88133818 as borrower
(“Party A”); and

 

CHINA CONSTRUCTION BANK - NINGBO YINZHOU BRANCH, located at TAIKANG ZHONG RD S.
COMMERCIAL AREA 2ND FL, GUOHUA INT’L BLDG NO. 500, 315040 with · as its
principal officer and its fax number being 87370029 and its telephone number
being 87374267, as lender (“Party B”).

 

1

 

 

WHEREAS

 

(1)                                 Party A wishes to apply to Party B for a
loan, and Party B agrees to extend to Party A such loan.

 

(2)                                 NOW THEREFORE upon consultation in
accordance with applicable laws and regulations, both parties hereto agree as
follows:

 

1.              LOAN AMOUNT

 

The amount of the loan that Party B provides to Party A hereunder shall be RMB
[see Schedule A] (the “Loan”).

 

2.              PURPOSE OF THE LOAN AND SOURCES OF FUNDS FOR REPAYMENT

 

Party A shall utilize the loan for the purpose of the routine production
operation.

 

The information relating to specific purposes of such loan under the Contract
and sources of funds for repayment shall be determined in Schedule 1 “Loan
Information”.

 

3.              TERM OF THE LOAN

 

The term of the Loan shall be 12 months, commencing from [see Schedule A] and
expiring on [see Schedule A] (the “Term”).

 

Where the above commencement date is inconsistent with the date set forth on the
loan-to deposit certificate (the “LDC” or “Loan Receipt”, the date set forth on
the LDC for the first advance of the Loan shall be the commencement date of the
Term and the expiry date of the Term shall be adjusted accordingly. The LDC
shall constitute an integral part of the Contract and have the equal legal force
as the Contract.

 

4.              INTEREST RATE ON THE LOAN, DEFAULT INTEREST RATE, INTEREST
CALCULATION AND SETTLEMENT

 

4.1       Interest Rate on the Loan (the “Loan Rate”)

 

The Loan Rate hereunder shall be an annual rate set forth in item (2) below:

 

(1)         a fixed interest rate of                      % which shall remain
the same during the Term;

 

(2)         [See Schedule A] on the date when interest commences to accrue (the
“Interest Commencement Date”). Such interest rate shall remain the same during
the Term; or

 

(3)         a floating interest rate equal to      (100% a floating percentage
of      %) (the “Floating Percentage”) of the Base Rate (as defined below) on
the date when interest commences to accrue (the “Interest Commencement Date”).
The Loan Rate shall, during the period between the Interest Commencement Date
and the date when all the principal amount and interest accrued thereon under
the Contract have been fully repaid, be adjusted once every        months in
accordance with the Base Rate on the interest rate adjustment date and the
Floating Percentage. The interest rate adjustment date shall be a date
corresponding to the Interest

 

2

 

 

Commencement Date in the month when such interest is adjusted. If there is no
such a date corresponding to the Interest Commencement Date in such month, the
adjustment date for the interest rate shall be the last day of such month.

 

4.2             Default Interest Rate

 

(1)         If Party A does not use the Loan hereunder for purposes set forth
herein (“Misappropriation”), the default interest rate on such Loan shall be
(100% plus 100%) of the Loan Rate. If the Loan Rate is adjusted according to
Article 4.1 (3) above, the default interest rate shall be adjusted in accordance
with the adjusted Loan Rate and the upward floating percentage set out in this
Article 4.2 (1).

 

(2)         The default interest rate on overdue Loan shall be (100% plus 50 %)
of the Loan Rate. If the Loan Rate is adjusted according to Article 4.1
(3) above, such default interest rate shall be adjusted in accordance with the
adjusted Loan Rate and the upward floating percentage set out in this
Article 4.2 (2).

 

(3)         If Misappropriation and overdue payment occur concurrently, the
default interest shall be calculated and compounded in accordance with the
higher of the two default interest rates provided for in Articles 4.2(1) and
4.2(2) herein.

 

4.3             The Interest Commencement Date provided in this Article 4 refers
to the date on which the proceeds of the first advance have been deposited into
the loan disbursement account designated in Article 6 (the “Loan Disbursement
Account”).

 

For the first advance of the Loan, the Base Rate refers to the lending interest
rate quoted by the People’s Bank of China (the “PBOC”) on the Interest
Commencement Date for loans with the same tenor and within the same category. If
the lending interest rate on other advances of the Loan is adjusted in
accordance with Article 4.1 (3), the Base Rate refers to the lending interest
rate quoted by the PBOC on the interest rate adjustment date for loans with the
same tenor and within the same category. If the PBOC no longer publishes such
lending interest rate, the Base Rate shall mean, unless agreed otherwise between
the parties, the lending interest rate with the same tenor and within the same
category generally accepted by the banking industry on the interest rate
adjustment date or an interest rate commonly used for a loan with the same tenor
and within the same category.

 

4.4             The interest on the Loan shall commence to accrue as of the date
when such Loan proceeds have been deposited into the Loan Disbursement Account
designated by Party A. Interest on the Loan shall be computed daily with the
daily interest rate equal to 1/360 of the annual interest rate. If Party A can
not pay interest on the interest settlement date as provided herein, the
interest shall be compounded as of the date immediately following the applicable
interest settlement date.

 

4.5             Interest Settlement

 

(1)                     For a loan subject to a fixed interest rate, the
interest accrued thereon shall be calculated in accordance with the agreed fixed
interest rate. For a loan subject to a floating interest rate, the interest
accrued thereon shall be calculated in accordance with the interest rate
determined for each interest rate floating period. If the interest rate has been
adjusted more

 

3

 

 

than once during a single interest settlement period, the interest during each
interest rate floating period shall be calculated first and the total interest
accrued during such interest settlement period shall be the aggregate amount of
all the interest accrued during each interest rate floating period within such
interest settlement period.

 

(2)   The interest accrued on the Loan hereunder shall be settled in accordance
with (i) of the following:

 

(i)                   on a monthly basis and the interest settlement date shall
be the 20th day of each month;

 

(ii)                on a quarterly basis and the interest settlement date shall
be the 20th day of the last month of the relevant quarter;

 

(iii)             other method:                                              .

 

5.              ADVANCE AND DRAWDOWN

 

5.1       Conditions Precedent to Advance

 

Unless Party B waives all or part of the following conditions, Party B shall be
obligated to advance any amount of the Loan only if all the following conditions
continuously remain satisfied:

 

(1)                     Party A has completed all the approval, registration,
delivery, insurance and other statutory procedures in relation to the Loan
hereunder;

 

(2)                     the security has become and remains effective, if a
security is established for the Contract;

 

(3)                     Party A has opened the bank accounts for drawdown and
debt service purposes as Party B requests;

 

(4)                     Party A has not triggered any event of default
hereunder;

 

(5)                     no event has occurred that may adversely impact Party
B’s rights as a creditor;

 

(6)                     the advance to be made by Party B is not prohibited or
restricted by any laws, regulations, rules or competent authorities; and

 

(7)                     the financial indicators of Party A shall, at all time,
continue to meet the requirements specified in Schedule 2 Terms relating to
Mandatory Financial Indicators;

 

(8)                     Party A has submitted such materials as required in this
Contract before any loan drawdown;

 

(9)                     the materials submitted by Party A are legal,
authenticated, complete, accurate, valid and be in accordance with other
requirements of Party B;

 

(10)              Other conditions

 

 

 

4

 

 

5.2                   Drawdown Schedule

 

“Drawdown” referred to in this Contract shall mean disbursements by Party B of
the funds to the Loan Disbursement Account in accordance with Party A’s
Application and this Contract.

 

The drawdown schedule hereunder shall be item [see Schedule A] of the following:

 

(1)               The drawdown schedule shall be as follows:

 

 

 

Drawdown Date (mm/dd/yyyy)

 

Amount

 

 

 

 

 

(i)

 

 

 

 

 

 

 

 

 

(ii)

 

 

 

 

 

 

 

 

 

(iii)

 

 

 

 

 

 

 

 

 

(iv)

 

 

 

 

 

 

 

 

 

(v)

 

 

 

 

 

 

 

 

 

(vi)

 

 

 

 

 

(2)               The drawdown schedule shall be as follows:

 

(i) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

 

 

 

 

(ii) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

 

 

 

 

(iii) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

 

 

 

 

(iv) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

 

 

 

 

(v) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

 

 

 

 

(vi) from [

]

to [

],

Amount                           ;

(mm/dd/yyyy)

 

(mm/dd/yyyy)

 

 

 

(3) from time to time, as required by Party A .

 

(4)

 

 

 

5

 

 

5.3             Party A shall draw the Loan in accordance with the drawdown
schedule under Article 5.2. Without Party B’s written consent, Party A shall not
accelerate, postpone or cancel any drawdown of the Loan.

 

5.4             If Party A draws the Loan in installments, the expiration date
of the Term shall be determined in accordance with Article 3 hereunder.

 

5.5             Materials required to be submitted by Party A

 

In respect of materials required to be submitted by Party A, the Parties agree
that Item  A  applies [choose A or B]:

 

A.

 

Situation NO. 1

 

Where the situation described in Item (1) [choose (1) or (2)] arises:

 

(1)   the amount of any particular drawdown is more than RMB TEN million and the
amount of any scheduled payment out of such drawdown is more than RMB TEN
million;

 

(2)

 

 

 

Party A shall submit to Party B the following materials no later than ONE
working days before the date of such drawdown:

 

(1)   the LDC signed by Party A and payment/settlement certificate(s) signed by
Party A;

 

(2)   materials related to the underlying transactions (including without
limitation goods/services/monetary contracts and/or invoices and other documents
in writing or electronic form that are capable of evidencing the particular
purposes of the loan drawdown);

 

 

 

And other materials required by Party B (including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting /Board of directors of Party A’s counterparty).

 

Situation NO. 2

 

If Party B determines, after reviewing the aforementioned materials, that Party
may initiate the payment in accordance with Article 5.7 of this Contract, or a
situation other than Situation NO. 1 arises, Party A shall submit to Party B the
following materials no later than ONE working days before the date of such
drawdown:

 

6

 

 

(1)                    The drawdown schedule corresponding to the proposed loan
drawdown(The drawdown schedule being in the form of Schedule 3);

 

(2)                    LDC signed by Party A;

 

 

 

And other materials required by Party B (including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting/Board of directors of Party A ‘s counterparty).

 

B.

 

Party A shall submit to Party B the following materials no later than ONE
working days before the date of such drawdown regardless of the amount of any
particular drawdown:

 

(1)                    the LDC signed by Party A and payment/settlement
certificate (s) signed by Party A;

 

(2)                    materials related to the underlying transactions
(including without limitation goods/services/monetary contracts and/or invoices
and other documents in writing or electronic form that are capable of evidencing
the particular purposes of the loan drawdown);

 

 

 

 

And other materials required by Party B(including without limitation business
license, letter of authorization, articles of association, resolutions of
Shareholders’ meeting/Board of directors of Party A ‘s counterparty).

 

5.6             Entrusted Payment through Party B

 

(1)                    Situations where Entrusted Payment applies to Party B

 

If the situation described in (i) arises, , Entrusted Payment shall apply, i.e.
Party A hereby irrevocably entrusts Party B to pay the amount of the drawdown to
Party A’s counterparty. Party A shall not pay such amount directly to such
counterparty or any other third party.

 

(i)     the amount of any particular drawdown is more than RMB TEN million and
the amount of any scheduled payment out of such drawdown is more than RMB TEN
million, and Party B determines, after reviewing the materials submitted by
Party A, that recipient of the payment is specific and identifiable;

 

7

 

 

(ii) Entrusted Payment applies regardless of the amount of any particular
drawdown;

 

(iii) 

 

 

 

(2)                    In the case of entrusted payment, Party B deposits the
amount of the loan drawdown in the Loan Disbursement Account and pays such
amount through Loan Disbursement Account to the account designated by Party A’s
counterparty. Party A shall not dispose of the loan drawdown in any way
(including without limitation account transfer or withdrawal of cash).

 

(3)                    Party B will make prima facie examination of the
documents submitted by Party A regarding payment amount, time of payment,
recipient of payment, means of payment, and related accounts Party B will pay
the drawdown amount to Party A’s counterparty if Party B determines at its
discretion that it is satisfied with the abovementioned prima facie examination.
The obligations of Party B relating to entrusted payment shall be extinguished
once the drawdown amount is paid into the account of Party A’s counterparty (the
information of such account shall be provided by Party A). Party A shall check
and verify the status of payment within one working day after the date of
payment and shall notify Party B in case of failure of payment. Party A shall
guarantee that there is consistence between documents/information regarding
recipient of payment, utilization of the loan and materials related to
underlying documents.

 

(4)                    There is no warranty or representation by Party B in
respect of the truthfulness or legality or compliance with regulations of the
underlying transactions although Party B has made the above-mentioned prima
facie examination of the payment documents. Nor shall Party B be implicated in
any dispute between Party A and Party A’s counterparty or any third party. Nor
shall Party B be liable for any obligations or liabilities of Party A. Party A
shall compensate Party B for any and all losses incurred by Party B resulting
from Party B’s activities relating to Entrusted Payment.

 

(5)                    Where there is a failure or delay in payment of the
drawdown amount to the account of Party A’s counterparty and such failure or
delay is caused by incompleteness, untruthfulness or inaccuracy of the documents
submitted by Party A, or by violation of permitted utilization of loan or by
information discrepancy or by other reasons but not by Party B’s fault, the
following applies:

 

(i)        Party A shall be liable for all the consequences including without
limitation all losses caused by the above mentioned failure or delay. Party B
shall not be liable in any way and shall be compensated by Party A for any
losses resulting therefrom;

 

(ii)       Party A shall not dispose of any of such drawdown amount in anyway
(including without limitation account transfer or withdrawal of cash);

 

(iii)      Party A shall resubmit materials, make corrections and/or perform
other activities as instructed by Party B within ONE working days;

 

8

 

 

Party B may accelerate the maturity of such loan drawdown if Party A is in
breach of any of the above provisions.

 

(6)                    Party A shall be liable for any and all risks,
liabilities and losses caused by any failure or error or delay in payment which
does not result from Party B’s fault. Party B shall not be liable in any way and
shall be compensated by Party A for any losses resulting therefrom.

 

5.7             Payment on Party A’s own initiative

 

Where situation other than that described in Article 5.6 (1) arises, Party A may
initiate the payment at its own discretion. i.e. Party B may deposit the
drawdown amount to the Loan Disbursement Account as instructed by Party A’s
application for loan drawdown, Party A may then pay such amount directly to the
recipient. Party A shall guarantee the conformity between the recipient,
utilization of loan and the underlying transaction documents.

 

5.8             The obligations of Party B to advance loans shall be
extinguished once the loan amount is deposited into the Loan Disbursement
Account regardless of entrusted payment or not. Party A shall ensure the Loan
Disbursement Account remain in normal status (including without limitation not
subject to freezing by competent authorities). Party A shall bear all risks,
liabilities and losses including without limitation freezing and mandatory
transfer by competent authorities. Party A shall compensate Party B for any
losses resulting therefrom.

 

5.9             Change of means of payment

 

Party B is entitled to change the means of payment if any of the following
circumstances arises, including without limitation re-determining the situations
where Entrusted Payment applies,(e.g. changing the threshold amount for
Entrusted Payment) and changing the means of payment in respect of any
particular drawdown:

 

(1)         Any event of default by Party A arises;

 

(2)         There arises any event that may adversely impact Party B’s rights as
a creditor;

 

(3)         Other circumstances where Party B deems necessary to change the
means of payment.

 

Where Party B changes the means of payment, Party A shall resubmit the materials
or perform other activities as required by this Contract and Party B.

 

6.                                      USE AND SUPERVISION OF ACCOUNTS

 

6.1                 Loan Disbursement Account

 

The Loan Disbursement Account herein shall be determined in accordance with (2):

 

(1)                   within        working days from the date of coming into
effect of

 

9

 

 

this Contract and before the date of first drawdown, Party A shall open an
account within Party B for the sole purpose of the disbursement and payment of
all loan amount under this Contract.

 

(2)                   other account opened by Party A within Party B (Account
Number:                                            ).

 

6.2                 Account to collect sale proceeds

 

(1)            within ONE working days from the date of coming into effect of
this Contract, Party A shall open an account within Party B for the purpose of
collecting sale proceeds or designate an existing account within Party B as such
(Account Number:                                            ).

 

(2)            Party A shall, on a monthly basis (choose “monthly” or
“quarterly”), submit a report to Party B on the incoming and outgoing amounts of
such account. Party A shall submit such report for the immediately preceding
month or quarter (as the case may be) within the first FIVE working days of each
month or quarter.

 

(3)            Party B is entitled to manage the incoming and outgoing amounts
of such account. In particular, such account shall be in compliance with (vi)
(one or more of the following requirements may be selected):

 

(i)                      average balances of such account:

 

 

 

(ii)                   time for incoming payment being deposited into such
account:

 

 

 

(iii)                percentage of the overall sale proceeds of Party A that are
to be deposited into such account:

 

 

 

(iv)               amount limit for any particular outgoing payment of such
account:

 

 

 

(v)                  amount limit for daily outgoing payment (s) of such
account:

 

 

 

10

 

 

(vi)               restrictions on internet-banking functions of such account:

 

 

 

(vii)            no outgoing payment shall be made without Party B’s prior
consent;

 

(viii)         Such account shall be used only for the purposes of collecting
sale proceeds and repaying the loan, and not for any other purpose;

 

(ix)              

 

 

 

(x)                  other requirements by Party B;

 

(xi)               A separate Account Management Agreement signed by both
Parties shall be complied with.

 

7.                                      REPAYMENT

 

7.1       General Principles for Repayment

 

Party A shall repay the Loan in accordance with the following principles: Party
B has the right to apply Party A’s repayment first towards payment of any
expense which shall be borne by Party A as provided hereunder but has been
advanced by Party B and the expenses incurred by Party B for realizing its
creditor’s rights. Party B shall apply the balance of such repayment in the
order of interest first and then principal adhering to the principle that the
interest shall be fully repaid concurrently with the repayment in full of all
the principal amounts.

 

For any advance of which the principal has become due but unpaid for more than
ninety days, or any advance on which the interest has become due but unpaid for
more than ninety days, or any advance otherwise provided by the laws,
regulations or rules, Party B may first apply Party A’s repayment towards those
payments of expenses set out in the first paragraph of this article. Then Party
B may apply the balance of such repayment towards payment in the order of
principal first and then interest.

 

7.2       Payment of Interest

 

Party A shall pay due interest to Party B on the interest settlement date. The
first interest payment date shall be the first interest settlement date after
the release of an advance. All the interest and principal amounts outstanding
shall be paid in full on the last repayment date.

 

7.3       Schedule for Repayment of the Principal

 

The repayment schedule hereunder shall be determined in accordance with item
[see Schedule A] below:

 

11

 

 

(1)                                                         The repayment
schedule shall be as follows:

 

Repayment Date(mm/dd/yyyy)

 

Amount

 

(i)

 

 

 

 

 

 

 

 

 

(ii)

 

 

 

 

 

 

 

 

 

(iii)

 

 

 

 

 

 

 

 

 

(iv)

 

 

 

 

 

 

 

 

 

(v)

 

 

 

 

 

 

 

 

 

(vi)

 

 

 

 

(2)

 

 

 

7.4       Repayment Method

 

Party A shall deposit sufficient amount into the Account to collect sale
processor other account at Party B before the repayment date provided hereunder
and transfer such amount to repay the Loan (Party B may also debit such amount
from such account to repay the Loan), or transfer such amount from another bank
account of Party A to repay the Loan.

 

7.5       Prepayment

 

Party A may prepay the principals in full or in part upon approval by Party B of
a written application submitted to Party B THIRTY working days in advance.

 

The interest accrued on the principals to be prepaid shall be calculated on the
basis of the actual number of days lapsed and the Loan Rate provided herein.

 

If Party B approves the prepayment by Party A, Party B shall have the right to
charge Party A the compensation fee in an amount to be determined in accordance
with the (1) of the following methods:

 

(1)          compensation fee = amount of the principal prepaid × number of
months remaining until the scheduled repayment date(the “Remaining Period”) ×
1%; provided, however, that the part of the Remaining Period that falls short of
a month shall be calculated as a full month; or

 

(2)

 

 

 

If Party A is required to repay the Loan in installments and prepays part of the
principal, the prepaid amount shall be applied in the reverse order of the
repayment schedule. After any partial prepayment, the outstanding Loan shall
still be subject to the Loan Rate provided herein.

 

12

 

 

 

 

8.                                                              PARTY A’S RIGHTS
AND OBLIGATIONS

 

8.1 Party A’s Rights

 

Party A has the rights to:

 

(1)   request Party B to release each advance of the Loan as provided hereunder;

 

(2)   utilize the Loan for the purposes provided for hereunder;

 

(3)   apply to Party B for extension of the Term hereunder provided that it has
satisfied all the conditions as Party B requests;

 

(4)          require Party B to keep confidential the relevant financial
information and manufacturing and operating trade secrets furnished by Party A
except provided otherwise by law, regulations and rules, or required otherwise
by the competent authorities, or agreed otherwise between the both parties
hereto;

 

(5)          reject Party B or its employees asking for bribe; it shall have the
right to lodge complaint with the competent authority about such misconduct and
any other act of Party B that may violate the laws and regulations relating to
the lending interest rate and service charges.

 

8.2 Party A’s Obligations

 

(1)                    Party A shall draw the Loan and repay the principal and
interest in full as provided herein, and bear the expenses and fees as provided
herein;

 

(2)                    Party A shall provide its financial, accounting as well
as manufacturing and operating information and other materials as the Party B
may request, and among other things, on or before the TWENTY working day of the
first month of each quarter, Party A shall provide to Party B with the balance
sheet and the profit and loss statement (or the income and expenditure
statement, if Party A is a public institution) up to the end of the preceding
quarter, and shall provide the cash flow statement at the end of each year in a
timely fashion. Party A shall be responsible for the legality, truthfulness,
accuracy, completeness and validity of the information it provides, and shall
not provide false information or conceal material facts with respect to its
financial and operation status;

 

(3)                    In case of any change in Party A’s name, legal
representative (or principal officer), registered address, business scope,
registered capital, articles of association or any other registration with local
industrial and commercial authority, or there arises any circumstances that may
adversely affect Party A’s capability to repay the indebtedness or may endanger
Party B’s rights as a creditor, Party A shall notify Party B in writing of the
same with relevant documents together with such notification evidencing the
changes within 3 working days thereafter;

 

(4)                    Party A shall utilize the Loan in accordance with the
purposes as provided herein, and shall not misappropriate the Loan or utilize
the Loan to carry out any transactions in violation of the laws and regulations,
nor for investments in fixed assets, or equity or other areas, nor for
production or operations prohibited by the state, nor for repaying the
indebtedness incurred as a result of Party A’s investments

 

13

 

 

in fixed assets or equity etc.; Party A shall cooperate with Party B in its
inspection of Party A’s manufacturing, operating and financial activities and
utilization of the Loan herein, and shall be subject to the requirements of
Party B relating to loan management; Party A shall not try to evade its
repayment obligations owing to Party B by means of withdrawing capital it has
injected, transferring assets or entering into related-party transactions.
Further, Party A shall not attempt to obtain loans or credit facilities from
Party B by using dummy contracts with its related parties or by pledging such
rights as notes receivable or accounts receivable without actual underlying
transactions or by applying to Party B for discounting the same; Party A shall
be in compliance with the provisions relating to means of payment and shall not
evade Entrusted Payment by way of dividing a larger-amount payment into payments
in smaller amounts;

 

(5)     Party A shall comply with the regulations relating to environmental
protection, if the Loan hereunder shall be utilized for manufacturing or project
construction;

 

(6)     Without Party B’s consent, Party A shall not mortgage or pledge any
assets acquired by utilizing the Loan hereunder for the benefit of a third party
before full repayment of the principals and interest accrued thereon;

 

(7)     If Party A qualifies as a group customer, it shall promptly report to
Party B any related-party transactions involving more than 10% of Party A’s net
assets, including (i) the relationship among all the parties to such
transaction; (ii) the transaction and its nature; (iii) the transaction amount
or the relevant ratio; and (iv) pricing policy (also applicable to the
transactions with no price or merely nominal price);

 

(8)     Party A shall not carry out merger, split-up, transfer of shares,
outward investment, substantial increase of debt financing or other activities
of importance without Party B’s prior written consent. For the avoidance of
doubt, such consent shall not impair Party B’s rights to take remedial measures
if Party B determines at a later time that such activities of Party A may
endanger Party B’s rights as a creditor;

 

(9)     In the case of payment at Party A’s own initiative, Party A shall submit
reports to Party B on the use and payment of loan amounts on a monthly basis.
Party A shall submit such report for the immediately preceding month within the
first TEN working days of each month, together with a list of actual uses of
loan amounts, until the date of repayment of all the loan. Such report shall be
in the form attached in Schedule 4.

 

9.                                      PARTY B’S RIGHTS AND OBLIGATIONS

 

9.1                         Party B is entitled to request Party A to repay the
principal, interest accrued thereon and expenses when due, to manage and control
the payment of loan amounts, to monitor on a real-time basis overall cash flows
of Party A and to accelerate the maturity of the loan considering the status of
collection of sale proceeds of Party A. Party B may exercise any other rights
hereunder and demand Party A to perform any other obligations hereunder.

 

9.2                         Party B is entitled to engage in Party A’s
large-amount financing (The total amount of such financing shall be more than
RMB SEVENTY-FOUR MILLION or Foreign Exchange equivalent) , sale of assets,
merger, split-up,

 

14

 

 

stock-company restructuring, bankruptcy, liquidation and other activities for
the purpose of protecting Party B’s rights. The way(s) of engagement shall be
(1) (multiple choices are allowed)

 

(1) Party A shall seek Party B’s prior written consent before carrying out any
of the above activities;

 

(2) Party B is entitled to arrange for Party A’s large-amount financings;

 

(3) the sale price and buyer of the assets shall be in compliance with the
following:

 

 

 

(4)

 

 

 

(5) other ways Party B deems fit.

 

9.3                         Party B shall advance the Loan as provided herein
unless the delay or failure in advancing the Loan is caused by any reason
attributable to Party A or any other reason that can not be attributed to Party
B.

 

9.4                         Party B shall keep confidential the relevant
financial documents and manufacturing and operating trade secrets furnished by
Party A except otherwise provided by the laws, regulations and rules, or
required by the competent authorities, or agreed between the parties hereto.

 

9.5                   Party B shall not bribe Party A or its employees, nor
request any bribe or accept any bribe offered by Party A.

 

9.6                   Party B shall not engage in any activity which is
dishonest or will be detrimental to Party A’s lawful interests.

 

10.                               DEFAULT AND REMEDY

 

10.1 Events of Default by Party B and Liabilities

 

(1)          If Party B does not advance the Loan as provided herein without
justifiable reason, Party A may request Party B to advance the Loan in
accordance with the Contract.

 

(2)          If Party B charges any interest or fee which is prohibited by the
laws or regulations, Party A may request Party B to refund the interest or fee
charged.

 

10.2 Events of Default by Party A

 

The events of default by Party A shall include:

 

(1) Party A breaches any statutory obligation or any contractual obligation
hereunder; and

 

15

 

 

(2) Party A has repudiated its obligations hereunder expressly or by its
conduct.

 

10.3 Events that may Adversely Impact Creditor’s Rights

 

(1)     the occurrence of any of the following events upon Party A which Party B
believes may adversely impact its creditor’s rights:

 

contracting, trustee (receiver) being appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, shares transfer, substantial increase of debt financing, applying for
(or subject to an application for) temporary cessation of operation or
dissolution, revocation, applying for (or subject to an application for)
bankruptcy, change of controlling shareholders/actual controllers, transfer of
material assets, suspension of production or operation, significant penalty
imposed by regulatory authorities, cancellation of registration, revocation of
business license, involvement in material legal proceedings, severe
deterioration in operation and financial condition, deterioration of credit
standing, legal representative/principal officer being unable to perform their
duties;

 

(2)     the occurrence of any of the following events which Party B believes may
adversely impact its creditor’s rights:

 

Party A fails to repay any other due debts, including such debts owed to any
other branch or organization of China Construction Bank or to any other third
party; Party A transfers assets at a low price or for free; Party A relieves or
waives any debt of a third party; Party A fails to exercise its creditor’s
rights or any other rights; or Party A provides security for a third party;
financial indicators of Party A fail to meet, on a continuous basis, the
requirements specified in Schedule2; there are unusual fluctuations in any of
Party A’s accounts (including without limitation account to collect sale
proceeds and other account subject to Party B’s supervision) ; there are grave
cross-defaults by Party A; profit-making capability of Party A’s core business
is undesirable; there is irregularity in the use of loan;

 

(3)     Party A’s shareholder manipulates the independence status of Party A as
a legal person or the limited liability status of the shareholder in order to
evade debts, and Party B believes this manipulation may adversely impact its
creditor’s rights;

 

(4)     any of the conditions precedent to advance the Loan has not been
satisfied continuously;

 

(5)     the occurrence of any of the following events upon the guarantor which
Party B believes may adversely impact its creditor’s rights:

 

(i)         the guarantor breaches any provision of the guarantee contract, or
any of the representations and warranties it has made proves to be false, wrong
or incomplete;

 

(ii)      contracting, trustee (receiver) being appointed, lease, shareholding
restructuring, decrease of its registered capital, investment, joint operation,
mergers and acquisitions, acquisition and restructuring, division, joint
venture, shares transfer, substantial increase of debt

 

16

 

 

financing, applying for (or subject to an application for) temporary cessation
of operation or dissolution, revocation, applying for (or subject to an
application for) bankruptcy, change of controlling shareholders/actual
controllers, transfer of material assets, transfer of assets at a low price or
for free, relieving or waiving any debt of a third party; failure to exercise
its creditor’s rights or any other rights, suspension of production or
operation, significant penalty imposed by regulatory authorities, cancellation
of registration, revocation of business license, involvement in material legal
proceedings, severe deterioration in operation and financial condition,
deterioration of credit standing, legal representative/principal officer’s
inability to perform their duties, which may adversely impact its capability as
a guarantor;

 

(iii)  other events in which the guarantor has lost or may lose its capability
as guarantor.

 

(6)       the occurrence of any of the following events on the mortgage or
pledge which Party B believes may adversely impact its creditor’s rights:

 

(i)                   the mortgaged or pledged property is damaged, destroyed or
its value is reduced as a result of a third-party’s action, expropriation,
confiscation, eminent domain or redevelopment and relocation by the government,
market change, or any other reason;

 

(ii)                the mortgaged or pledged property has been seized,
impounded, frozen, mandatorily debited, put on lien, sold by auction, subject to
administration order by a government authority, or a dispute over the ownership
of the mortgaged or pledged property occurs;

 

(iii)             the mortgagor or pledgor breaches any provision of the
mortgage/pledge contract, or any of the representations and warranties it has
made proves to be false, wrong or incomplete;

 

(iv)            other events that may adversely impact Party B’s ability to
realize its mortgage or pledge.

 

(7)                    the security is not effected, becomes ineffective,
invalid, or is rescinded or terminated, or the security provider defaults or
repudiates its obligations expressly or by conduct, or the security provider has
lost its capability to perform its obligations as a security provider in whole
or in part, or the value of the collateral is reduced, which Party B believes
may adversely impact its creditor’s rights; or

 

(8)                    other events which Party B believes may adversely impact
its creditor’s rights.

 

10.4                        Party B’s Remedy

 

Upon occurrence of any event under Article 10.2 or 10.3, Party B may exercise
one or more of the following rights:

 

(1)                         to stop advancing the Loan;

 

17

 

 

(2)             to request for more conditions precedent for loan advance and
payment;

 

(3)             to change the means of payment of loan in accordance with this
Contract;

 

(4)             to declare the Loan immediately due and payable, and request
Party A to repay immediately all the due and undue principal, interest and fees;

 

(5)             if Party A fails to make any drawdown in accordance with the
Contract, Party B may hold Party A liable to pay a penalty equal to 0 % of the
Loan proceeds not drawn and may reject Party A’s request for drawing such Loan;

 

(6)             if Party A utilizes any part of the Loan for any purpose other
than as provided herein, interest on the misappropriated amount shall be
calculated and compounded for the period from the date of the misappropriation
to the date when all the principal and interest have been fully paid in
accordance with the relevant default interest rate and the interest settlement
method as provided herein;

 

(7)             if any principal is overdue, the interest on such principal and
on any overdue interest (including whole or part of the principal and interest
which have been accelerated), shall be calculated and compounded for the period
from the first date such principal becomes overdue to the date when all the
principal and interest have been fully paid, in accordance with the relevant
default interest rate and the interest settlement method as provided herein;

 

“Overdue” herein means that Party A fails to repay the Loan on the repayment
date or, in case of repayment in installments, fails to repay the relevant
installments in accordance with the repayment schedule as provided herein.

 

Before any principal is overdue, the overdue interest shall be compounded in
accordance with the interest rate and the interest settlement method as provided
herein;

 

(8)             other remedies, including but not limited to:

 

(i)                              to debit Party A’s accounts at China
Construction Bank in RMB or other currencies with corresponding amount without
prior notice to Party A;

 

(ii)                           to exercise its rights under the security
interest;

 

(iii)                        to request Party A to provide new security
satisfactory to Party B for all the debts of Party A hereunder;

 

(iv)                       to decline Party A’s request to dispose of its
deposits of corresponding amount, within any account opened with any branch of
China Construction Bank (including without limitation the account to collect
sale proceeds);

 

(v)                          to terminate the Contract.

 

18

 

 

11.                               MISCELLANEOUS

 

11.1                        Cost Allocation

 

(1)            all costs and expenses incurred as a result of Party A’s breach
of any provision in this Contract, including without limitation court fees,
arbitration fees, property preservation fees, travel expenses, enforcement
expenses, valuation/appraisal fees, auction fees, notary fees, service fees,
public announcement costs, legal fees, shall be borne by Party A.

 

(2)                 in respect of other fees the parties agree as follows:

 

11.2                        Use of Party A’s Information

 

Party A agrees that Party B is entitled to inquire about Party A’s
creditworthiness with the Credit Database or relevant authorities established or
approved by the People’s Bank of China and the Credit Reference Agency, and that
Party B is entitled to provide Party A’s information to such Credit Database.
Party A further agrees that Party B may reasonably use and disclose Party A’s
information for business purpose.

 

11.3                        Collection by Public Announcement

 

In the event that Party A fails to repay on time any principal or interest or
breaches any other contractual obligations hereunder, Party B is entitled to
report to relevant authorities and demand repayments by means of public
announcement via press.

 

11.4                        Party B’s Record as Evidence

 

Unless there is reliable and definitive evidence to the contrary, Party B’s
internal records of principal, interest, expenses and repayment, receipts,
vouchers made or retained by Party B during the course of drawdown, repayment
and interest payment, and records and vouchers relating to the collections by
Party B shall constitute valid evidence of the creditor-debtor relationship
between the two parties. Party A shall not raise any objection merely because
the above records, receipts, vouchers are made or retained by Party B.

 

11.5                        No Waivers

 

Party B’s rights hereunder shall not prejudice or exclude any other rights Party
B is entitled to under applicable laws, regulations and other contracts. No
forbearance, extension of time limit, preferential treatment or delay in
exercising any right hereunder shall be deemed to constitute a waiver of rights
and interests hereunder or permit or recognition of any breach of the Contract.
Nor shall it restrict, prevent or interfere with the continuous exercise of such
right at a later time or any other right, nor shall the foregoing cause Party B
to be liable in any way to the Borrower.

 

11.6                        If Party A owes Party B any other due and payable
debts in addition to the debts hereunder, Party B may debit any of Party A’s
account at China Construction Bank in RMB or other currencies and may choose to
repay any of the due and payable debts in the order it deems appropriate. Party
A agrees not to raise any objection with respect thereto.

 

19

 

 

11.7                        In the event of any change to the address or other
contact information, Party A shall promptly notify Party B of such change in
writing. Party A shall be liable for any loss caused by its failure of giving
prompt notice of such change.

 

11.8                        Direct Debit Right

 

Party B is entitled to debit, without prior notice to Party A, any account of
Party A at China Construction Bank in RMB or other currencies to pay all amounts
payable under the Contract. Party A shall assist Party B to complete any
procedures for foreign exchange settlement or sale, and Party A shall bear the
risk of exchange rate fluctuation.

 

11.9                        Dispute Resolution

 

Any dispute arising from the performance of the Contract may be settled by
consultation. If the dispute cannot be resolved through consultation, such
dispute shall be submitted to  (1)  [please select from below]:

 

(1)                           the People’s court within the jurisdiction where
Party B is located.

 

(2)                          
                                                  [name of the arbitration
committee] for arbitration at                                  [place of
arbitration] in accordance with the then prevailing arbitration rules. The
arbitration award shall be final and binding on both Party A and Party B.

 

The undisputed provisions shall remain enforceable during the process of
litigation or arbitration.

 

11.10           Effectiveness of the Contract

 

The Contract shall become effective upon:

 

(1)                    execution by the legal representative/(principal officer)
or authorized representative of Party A and being affixed with the company chop
of Party A; and

 

(2)                    execution by the principal officer or authorized
representative of Party B and being affixed with the company chop of Party B.
All Schedules of this Contract shall constitute integral parts of this Contract
and shall be equally binding.

 

11.11           The Contract shall be executed
in                                        counterparts.

 

11.12           Other Provisions:

 

20

 

 

12.          REPRESENTATIONS

 

12.1                Party A clearly understands the business scope and
authorization limit of Party B.

 

12.2                Party A has read the Contract. Party B, at Party A’s
request, has explained the terms of the Contract, and Party A fully understands
their meanings and corresponding legal consequences.

 

12.3                The execution and performance of the Contract by Party A is
in compliance with laws, administrative regulations, rules and Party A’s
articles of association (or its other internal constitutional documents) and has
been approved by its internal competent organization and/or the competent
governmental authorities.

 

12.4                Party A carries out production and operation in compliance
with laws and regulations.

 

12.5                Party A has the capability to keep its business going and
has the legitimate sources to repay the loan.

 

12.6                Party A warrants that the loan amount requested under this
Contract is no more than necessary to meet the real needs of Party A for the
purposes specified herein.

 

12.7                Both Party A and its controlling shareholder have good
financial standing and have no record of gross misconducts.

 

12.8                Party A agrees that Party B has the right to instruct other
branches of China Construction Bank to advance loan under this Contract and to
exercise or perform the rights and obligations hereunder.

 

12.9                Party A represents that, at the time of execution of this
Contract, there exists no action or event that violates any applicable laws,
regulations or rules in relation to environmental protection, energy saving and
emission/pollution reduction (the “Environmental Laws”). Party A further
warrants that it shall strictly comply with such Environmental Law after the
execution of this Contract. If any of the above representations or warranties is
untrue, or Party A defaults on any of the above undertakings, or there is any
potential risk of energy dissipation or pollution by Party A, Party B is
entitled to stop advancing loans, to declare an acceleration of the principal
and interest not yet due hereunder, or adopt other remedial measures provided
hereunder or permitted by laws.

 

21

 

 

 

Party A (Company Chop)

 

 

 

By the legal representative (principal officer) or authorized representative:

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

Party B (Company Chop)

 

 

 

By the principal officer or authorized representative:

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

22

 

 

Schedule 1

 

Loan Information

 

1.  Specific purposes of the loan:

 

This Loan is used for company’s daily operation expense, including material
purchase payment and employee’s salary.

 

Party A shall not change the purpose of the loan without Party B’s written
consent.

 

2.  Sources of funds for loan repayment :

 

Company’s proceeds of sales.

 

Party A guarantees the truthfulness and legality of such sources of funds and
the steadiness and adequacy of cash flows of such sources.

 

3.  Miscellaneous

 

1

 

 

Schedule 2

 

Mandatory Financial Indicators

 

The Financial indicators of Party A shall on a continuous basis meet the
following requirements:

 

Maximum Monthly Capital/Debt

65%

 

 

Minimum Current Ratio:

100%

 

 

Minimum liquidity Ratio:

60%

 

 

Maximum contingency liability/Capital

30%

 

 

Maximum accumulated long term investment/Capital

30%

 

Party B has the right to change unilaterally such requirements as to mandatory
indicators provided that FIVE working-day advanced notice is issued to Party A.

 

2

 

 

Schedule 3

 

Schedule for Loan Drawdown

 

Contract Number

Date of Drawdown

 

No.

 

Proposed
Purpose

 

Proposed Payment
Amount

 

Proposed Recipient
(if any)

 

Notes

1

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

…

 

 

 

 

 

 

 

 

…

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

RMB (CAPITALIZE WORDS)

 

 

Name of the Borrower (company seal):

 

3

 

 

Schedule 4

 

Consolidated report on payment at Party A’s initiative

 

Contract Number

Date of Delivery

 

NO.

 

Actual purpose of 
the Loan

 

Recipient

 

Amount

 

Evidencing 
Materials

 

Whether or not
in compliance
with the
purpose
specified in
this Contract

1

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

……

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total

 

RMB (CAPITALIZE WORDS)

 

 

Name of the Borrower_ (company seal):

 

Internal review

Relationship Manager (signature):

 

 

 

Officer in charge of reviewing loan advances and payments (signature):

 

 

4

 

 

Schedule A to Form of RMB Working Capital Loan Agreement

 



Loan Commencement Date

Loan Expiration Date

Loan Amount Loan Rate Drawdown Schedule Schedule for Repayment                  
                                                                 

 

 

5